
	
		III
		110th CONGRESS
		2d Session
		S. RES. 692
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27
			 (legislative day, September 17), 2008
			Mr. Reid (for
			 Mr. Biden (for himself,
			 Mrs. Clinton, Mr. Dodd, Mr.
			 Dorgan, Mr. Coleman,
			 Mr. Casey, Mrs.
			 Lincoln, Mr. Kerry,
			 Mr. Whitehouse, Mr. Voinovich, Mr.
			 Rockefeller, Ms. Landrieu,
			 Mr. Obama, Ms.
			 Stabenow, Mr. Nelson of
			 Florida, Mr. Durbin,
			 Mr. Bingaman, Mr. Bunning, Mr.
			 Isakson, Mr. Hagel,
			 Mr. Allard, Mr.
			 Kennedy, Mr. Tester,
			 Mr. Inhofe, Mrs. Feinstein, and Mr.
			 Stevens)) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating the week of November 9 through
		  November 15, 2008, as National Veterans Awareness Week to
		  emphasize the need to develop educational programs regarding the contributions
		  of veterans to the country.
	
	
		Whereas
			 tens of millions of Americans have served in the Armed Forces of the United
			 States during the past century;
		Whereas
			 hundreds of thousands of Americans have given their lives while serving in the
			 Armed Forces during the past century;
		Whereas
			 the contributions and sacrifices of the men and women who served in the Armed
			 Forces have been vital in maintaining the freedoms and way of life enjoyed by
			 the people of the United States;
		Whereas
			 the advent of the all-volunteer Armed Forces has resulted in a sharp decline in
			 the number of individuals and families who have had any personal connection
			 with the Armed Forces;
		Whereas
			 this reduction in familiarity with the Armed Forces has resulted in a marked
			 decrease in the awareness by young people of the nature and importance of the
			 accomplishments of those who have served in the Armed Forces, despite the
			 current educational efforts of the Department of Veterans Affairs and the
			 veterans service organizations;
		Whereas
			 the system of civilian control of the Armed Forces makes it essential that the
			 future leaders of the Nation understand the history of military action and the
			 contributions and sacrifices of those who conduct such actions; and
		Whereas
			 in each of the years 2000 through 2007 the Senate has recognized the need to
			 increase the understanding of the contributions of veterans among school-aged
			 children by approving a resolution recognizing the week containing Veterans Day
			 as National Veterans Awareness Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the week of November 9 through
			 November 15, 2008, as National Veterans Awareness Week for the
			 purpose of emphasizing educational efforts directed at elementary and secondary
			 school students concerning the contributions and sacrifices of veterans;
			 and
			(2)encourages the people of the United States
			 to observe National Veterans Awareness Week with appropriate educational
			 activities.
			
